DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered. 
This is a non-final office action on the merits in application number 15/832,831. This action is in response to Applicant’s Amendments and Arguments dated 9/23/2020. Claims 1, 11 and 20 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments related to the 35 USC 101 rejection:
	Applicant asserts on page 11, top, of Applicant’s Remarks dated 9/23/2020 that Claim 1 “meets the requirements of Step 2A, Prong 2 by integrating the asserted exception into a practical application, namely the management of the operation of a factory or plant having multiple field devices” and Applicant also asserts that this “renders the recited processor a special purpose processor”.  As discussed at least in the Final Office Action dated 6/24/2020, the 
 In addition to the Abstract idea, Applicant also claims the “additional element” of the computer equipment recited at a high level of generality that runs this program and claims reading data from or about a field device (but does not specifically claim a field device or any improvement to a field device).  As discussed at least in the Final Office Action dated 6/24/2020, the “additional element” of computer equipment merely serves as instructions to apply the Abstract idea and does not integrate the Abstract idea into a practical application. Examiner maintains the rejection.
	Applicant further asserts on page 11, bottom, that “the present invention can improve the functioning of the device asset management apparatus”.  As discussed at least in the Final Office Action dated 6/24/2020, the “device asset management apparatus” IS the abstract idea, not an “additional element”. Examiner notes MPEP 2106.05(e) that recites “The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular 

Regarding the arguments related to the 35 USC 102 rejection:
Applicant asserts on page 17, bottom, that “Since the controller 150 disclosed in Choubey only uses position information of each asset to determine the state of each asset, the controller 150 cannot determine the state of each asset accurately”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant has not claimed “accurately” nor made any reference with respect to how “state” is obtained in any claim.  Examiner notes that in Claims 1, 11 and 20 Applicant presently claims “store…a… state” and “display…a…state”. As discussed in the Final Action dated 6/24/2020, the Office has established that Choubey clearly teaches storing and displaying a state and, as discussed in the rejection of Applicant’s amended claims under 35 USC 103, infra, the Office has shown that Choubey in view of Kitamura teach all of the elements of amended Claims 1-20. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 11 and 20 recite the statutory categories of apparatus (Machine), Method and Storage Medium (Manufacture), respectively.  Claims 2-10 depend from Claim 1 and are thus Machine claims and Claims 12-19 depend from Claim 11 and are thus Method claims.

	Step 2A, prong 1: 
Using Claim 11 as exemplary, Claim 11 recites: (Currently Amended): A device asset management method comprising: storing, into an operating asset state storage, an operating asset state representing an asset state of a field device as an operating state; storing, into an inventory asset state storage, an inventory asset state representing the asset state as an inventory state; changing, by an asset state changer, the operating asset state and the inventory asset state, the asset state changer being implemented by a processor; and displaying, by an asset state display, the operating asset state and the inventory asset state, wherein the operating asset state comprises an asset ID (identifier) for identifying the field device, a first state-change-date indicating a date on which the operating asset state changed, and a first state indicating a state of the field device, 5 wherein the inventory asset state comprises the asset ID, a second state-change-date indicating a date on which the inventory asset state changed, and a second state indicating a state of the field device, and wherein the device asset management method further comprising: storing, by the asset state changer, into the operating asset state storage, a history of the first state-change-date and the first state included in the operating asset state based on information on a maintenance operation performed to the field device; and storing, by the asset state changer, into the inventory asset state storage, a history of the second state-change-date and the second state included in the inventory asset state based on information on warehousing and releasing of the field device 
For clarity Examiner has bolded the non-abstract elements.  Amended Claim 11 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Storing a state, storing a change to a state, displaying a state, and now saving and displaying historical states is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles. Specifically, the steps, but for the recitation of generic computer elements, can be (and historically were) performed by a human to track the availability of equipment in the various repair stages. Additionally, storing a state, changing a state and displaying a state is also an abstract idea in the category of mathematical concepts, specifically in the grouping of mathematical relationships (a finite state machine).
Amended Claim 1 also contains the same abstract idea and also recite an apparatus which contains a processor, memory and display. Additionally amended Claim 20 contains the same abstract idea and Claim 20 and previous presented claims 7 and 17 recite storage (memory) in addition to the abstract idea.  Amended Claim 20 recites a computer, Amended Claim 20 and dependent claims 2 and 12 recite a display and amended Claim 20 recites a non-transitory computer readable storage medium.  Accordingly, Claims 1-20 recite an abstract idea.  

Step 2A, prong 2:
apparatus in Claims 1-10 which contains a processor, storage (memory) and a display, and also storage (memory) in Claims7, 11, 17 and 20, a processor in Claims 11 and 20, a display in Claims 11, 12, and 20, and a medium in Claim 20, the Applicant does not claim any hardware.  The storage (memory), processor, display, apparatus and medium are all recited at a high level of generality.  Applicant’s specification on Page 34, lines 7-11 recites many different types of devices with storage (memory)/ medium functionality.  Applicant’s specification on page 27 lines 8-18 recites that the apparatus includes at least a CPU, memory and input/output devices and the apparatus can be a “general purpose computer…a tablet …or a smartphone”. Additionally, Applicant’s specification on Page 28, lines 1-8 describes many different types of devices with display functionality. 
Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using conventional computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106.05(d)(II) states that the courts have recognized that the following computer functions are well-understood, routine and conventional: receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document or a web browser’s back and forward button functionality . As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a conventional storage (memory), conventional processor, conventional display, and conventional medium taken individually and in combination, amount to no more than mere instructions to apply the exception using conventional computer systems.  Mere instructions to apply cannot provide an inventive concept. Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0182594 to Suresh K. Choubey (Choubey) in view of US Patent Publication 2006/0117157 to Manabu Kitamura (Kitamura). 

Regarding Claims 1, 11 and 20:
Choubey teaches an electronic system to track medical assets in a healthcare facility. Choubey teaches: (Currently Amended): A device asset management apparatus comprising: an operating asset state storage which stores an operating asset state representing an asset state of a field device as an operating state; ([0028] “USE status or state”).

Choubey also teaches: an inventory asset state storage which stores an inventory asset state representing the asset state as an inventory state; ([0028] “INVENTORY state”). 

an asset state changer which is implemented by a processor, and ([0020] “a controller … track movement of the assets 105, 110 and 115 between various states” and [0021] “one or more processors”)  

Choubey also teaches: configured to change the operating asset state ([0028] “USE status or state”)

Choubey also teaches: and the inventory asset state; ; ([0028] “INVENTORY state”)

Choubey also teaches: and an asset state display configured to display the operating asset state and the inventory asset state, ([0051] “generate a display at the output device 170 illustrative of a status or an availability (e.g., a health or working condition of the assets”).

Choubey teaches operating asset state ([0028] “USE status or state”) and inventory asset state ([0028] “INVENTORY state”).  While Choubey teaches tracking of individual assets (see at least [0024]) and teaches using “historical data” (see at least [0035] and [0044]), Choubey does not specifically teach:  wherein the operating asset state comprises an asset ID (identifier) for identifying the field device, a first state-change-date indicating a date on which the operating asset state changed, and a first state indicating a state of the field device.  Kitamura teaches an asset inventory and security system that logs the identification, date and time and state changes to individual hardware hard drives in a networked system. Kitamura teaches:  wherein the … asset state comprises an asset ID (identifier) for identifying the field device, a first/second state-change-date indicating a date on which the … asset state changed, and a first/second state indicating a state of the field device. ([0041] “if one or more disks of disks 11 are removed from the storage system 1, environmental monitor 155 may detect the removal and report relevant event information (e.g., HDD ID, unique serial number for disk, time, date, or other information) to the storage manager 151. Storage manager 151 stores this event information to the operation log area 154”).

Kitamura also teaches: wherein the asset state changer is configured to store, into the … asset state storage, a history of the first/second  state-change-date and the first/second state included in the … asset state   ([0054] “Information detailing hardware state or configuration is stored in system operation log 200 whenever an event results in a change to the state or configuration of the storage system 1 is changed. FIG. 5 shows an example of the system operation log 200 according to an embodiment of the invention. Time 201, a timestamp, indicates the time a state or configuration change occurs. Operation 202 is a brief description of the state or configuration change at the indicated time. In an embodiment of the present invention, the storage manager 151 can store one or more of the following conditions in the system operation log 200” and see [0048] “volume information log 300 is intended to provide a historical record”).

Choubey teaches a maintenance operation performed to the field device ([0028] “The CLEANING state 230 represents status of the assets 105, 110, and 115 in the process of being cleaned of contamination or under routine maintenance or in a service/maintenance room such that not currently available, but so as to be available at a future time for utilization according to the USE state 220”). As discussed in the Office Action dated 10/7/2019 on page 10, Examiner is based on information on a maintenance operation performed to the field device,  specifically in the context of storing this information in 2([0056] “Replacement of a failed disk drive with a spare disk drive”).

Choubey teaches information on warehousing and releasing of the field device.  ([Fig. 3], the line between item 235 (INVENTORY state) and 220 (USE status). While Examiner is interpreting this state transition to be that of taking an asset out of inventory and placing it into service, Kitamura teaches based on information on warehousing and releasing of the field device specifically in the context of storing this information in ([0055] “installation” and [0057] “removal”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a security log that included retaining individual device identification and date and time of all changes in state, such as the one taught by Kitamura, in the asset inventory system taught by Choubey because Choubey teaches collecting the same state information and the tracking of individual assets and the inclusion of the teachings of Kitamura 

Regarding Claims 2 and 12:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 11 and 20. Choubey also teaches: 15The device asset management apparatus according to claim 1, wherein the asset state display is configured to display the operating asset state and the inventory asset state in a state transition diagram. Examiner notes that Choubey’s Fig. 3 is a state transition diagram. Also see [0051] “a graphical illustration of the availability or utilization of the asset 105, 110, 115 (e.g., dirty, in use, inventory, cleaning, in service /maintenance, etc.)”. 

Regarding Claims 3 and 13:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 11 and 20. Choubey also teaches: The device asset management apparatus according to claim 1, further 20comprising: a mismatch detector configured to detect a mismatch between the operating asset state and the inventory asset state.   ([0057] “The input data is integrated, cleaned and pre-processed to enhance data reduction and data consistency (e.g., both format as well as content wise”).

Regarding Claims 4 and 14:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 11 and 20. Choubey also teaches: The device asset management apparatus according to claim 1, further 25comprising:  37 an asset state predictor configured to predict a change of the operating asset state or the inventory asset state.  ([0045] “sixth module 430 a predicted need for maintenance/service of the assets”).

Regarding Claims 5 and 15:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 4, 11, 14 and 20. Choubey also teaches: The device asset management apparatus according to claim 4, 5wherein the asset state predictor configured to predict the change based on state change prediction information in which a type of the field device and an event which is a reason for occurrence of the change are associated with each other.  ([0050] “predicted utilization of each of the assets”).

Regarding Claims 6 and 16:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 4, 5, 11, 14, 15 and 20. Choubey also teaches: The device asset management apparatus according to claim 5, 10wherein the state change prediction information comprises information on a time until the operating asset state changes and information on a probability that the operating asset state changes during the time. ([0053] “manage and automatically predict asset health (e.g., predicted time to retirement or disposal of asset, predicted time to repair of asset, etc.), including a predicted date or time of failure or a predicted future date or time to retirement or disposal”).

Regarding Claims 7 and 17:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 11 and 20. Choubey also teaches: The device asset management apparatus according to claim 1, 15wherein the operating asset state storage stores the operating asset state as at least one of a healthy state in which the field device operates normally, ([0028] “USE status or stat 220 … being utilized”

an unhealthy state in which the field device does not operate normally, ([0028] “SERVICE state 240”).

and a calibration-required state in which a calibration of the field device is required, ([0028] “DIRTY state 225…routine maintenance) (and see [0078] “calibration”).

and wherein the inventory asset state storage stores the inventory asset state as at 20least one of an inventory state in which the field device is releasable and stored, ([0028] “INVENTORY state 235”)

and a discard state in which the field device has been discarded.  ([0028] “SERVICE state 240…requiring repair or to be discarded”

Regarding Claims 8 and 18:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 7, 11, 17 and 20. Choubey also teaches: The device asset management apparatus according to claim 7, wherein the asset state changer is configured to change the asset state from the 25inventory state to the healthy state when the field device is installed ([0028] “INVENTORY…now in storage and ready for use and USE…being utilized by a patient” and [0018] “assets 105, 110 and 115 can be stationary or mobile”). 

in a plant.  ([0002] “industrial facility… assets used in manufacturing” and [0018] “Although the following description is in reference to assets 105, 110 and 115 associated with a hospital or healthcare facility, it should be understood that the subject matter is not so limited. The assets 105, 110 and 115 can be associated with various industrial or commercial environments or facilities”). 

Regarding Claims 9 and 19:
Choubey in view of Kitamura teaches all of the elements of Claims 1, 7, 11, 17 and 20. Choubey also teaches: The device asset management apparatus according to claim 7, wherein the asset state changer is configured to change the asset state from the healthy state to the calibration-required state when a calibration cycle of the field device 5elapses.  ([0033] “dates and a list of routine maintenance items”). Also see ([0031] “status indicator can be automatically assigned in accordance to a predetermined schedule”).

Regarding Claim 10 
Choubey in view of Kitamura teaches all of the elements of Claims 1 and 7. Choubey also teaches: The device asset management apparatus according to claim 7, wherein the asset state changer is configured to: change the asset state from the calibration-required state to the healthy state 10when the calibration of the field device succeeds, and change the asset state from the calibration-required state to the discard state when the calibration of the field device fails.  Examiner interprets the combination of DIRTY 225 and CLEANING 230 to be functionally equivalent to Applicant’s “Calibration Required a3” of Applicant’s Fig. 2. change the asset state from the calibration-required state to the healthy state 10when the calibration of the field device succeeds ([Fig 3, the combination of the arrow between 225 (DIRTY) to 230 (CLEANING) and the arrow between 230 (CLEANING) to 235 (INVENTORY)]) and change the asset state from the calibration-required state to the discard state when the calibration of the field device fails ([Fig. 3, the combination of the arrow between 225 (DIRTY) and 240 (SERVICE) and 230 (CLEANING) and 240 (SERVICE)]).

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.  In addition to the previously disclosed Prior Art not relied upon, see also:
U.S. Patent 7,315, 887 (Liang et. al.) See especially Figure 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687